IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DAVID KLAR,                                      : No. 25 WAL 2022
                                                 :
                     Petitioner                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
DAIRY FARMERS OF AMERICA, INC., A                :
CORPORATION, AND ROGER J.                        :
WILLIAMS, AN INDIVIDUAL,                         :
                                                 :
                     Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


             Whether the Superior Court of Pennsylvania, by extending the holdings in
             controlling authority, erred in holding that a non-licensed host who invites
             guests to an event for purposes that are not purely social, and requires
             those who wish to attend to pay a fee in exchange for alcohol that will be
             provided on a self-serve-drink all you want basis, is not liable to an innocent
             third party who is injured as the result of a guest who left the event and was
             provided alcohol while visibly intoxicated during the event?